Order entered March 22, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01200-CV

              HIGHLAND CREDIT OPPORTUNITIES CDO, L.P., Appellant

                                                 V.

                                        UBS AG, Appellee

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-16004

                                             ORDER
       We GRANT appellant’s March 18, 2013 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before May 2, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE